Citation Nr: 1108329	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  00-14 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include depression and post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1970 to June 1973.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2000 rating decision that, in pertinent part, declined to reopen the Veteran's claim for service connection for PTSD.  The Veteran timely appealed.

In April 2002, the Board reopened the claim and undertook additional development pursuant to the provisions of 38 C.F.R. § 19.9 (2003).  Subsequently, the provisions of 38 C.F.R. § 19.9 were invalidated.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, in May 2004, the Board remanded the matter for initial consideration of the recently developed evidence and further action.   

These matters also came to the Board on appeal from an August 2004 rating decision that, in pertinent part, denied entitlement to TDIU benefits.  The Veteran timely appealed.

In a June 2006 decision, the Board denied each of the Veteran's claims.  The Veteran appealed the June 2006 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2007 Joint Motion for Partial Remand, the parties moved to remand each of the issues listed on the title page of this decision to the Board.  The Court granted the motion.  Thereafter, the case was returned to the Board.

In February 2008, the Board remanded the case to afford the Veteran an opportunity for a hearing.  In August 2008, the Veteran testified during a video conference hearing before the undersigned.  In September 2008, the Board again remanded the case for further development.  Subsequently, the matters were returned to the Board, and in February 2010, the Board denied the Veteran's claims for service connection for a psychiatric disability, to include depression and PTSD; and for entitlement to TDIU benefits.  The Veteran again appealed to the Court.

In an August 2010 order, the Court granted a joint motion from the parties for remand, vacated those portions of the February 2010 Board decision, and remanded the matters to the Board for additional proceedings.

The appeal is REMANDED to the RO.  VA will notify the Veteran and his attorney when further action is required.


REMAND

PTSD 

The clinical assessments of PTSD and the Veteran's statements identifying stressors that purportedly occurred in service satisfy the requirement for evidence that the current condition may be related to service.  Kowalski v. Nicholson, 19 Vet App 171 (2005).  In this case, while the Veteran reported PTSD symptoms, there is no competent medical opinion specifically confirming that any corroborated stressor is adequate to support a diagnosis of PTSD, and linking any current PTSD to a corroborated in-service stressor.

Service connection requires a current medical diagnosis of PTSD, medical evidence of a nexus between current symptomatology and the specific claimed in-service stressor, and credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f).  

In this case, the Veteran was stationed at the Korat Royal Thai Air Force Base in Thailand in 1972 and 1973.  Service personnel records reflect that the Veteran assisted the crew chief in "performing maintenance duties as a crew chief" for the period from May 1972 to May 1973.  The Veteran performed both "preflight and thruflight inspections" of HC-130P aircraft, and all scheduled and unscheduled maintenance-i.e., towing, refueling, defueling, lox service, and tow brake operator.  Evidence already of record in the claims file reveals that the Veteran was a mechanic on a C-130 plane, and that the aircraft was equipped for in-flight refueling.  His DD Form 214 indicates that his title was an aircraft maintenance specialist.  There are no official service records that corroborate the Veteran's testimony that he was aboard aircraft during combat missions.

The Board notes that a history of the 56th Rescue Squadron, submitted in January 2009, reveals that operations included combat in Southeast Asia from July 1972 to August 1973.  See www.afhra.af.mil/factsheets/factsheet.asp?id=11742.  While the Veteran's testimony is consistent with a reading of the history reports, there is again no corroboration of the Veteran's testimony that, as an aircraft maintenance specialist stationed in Thailand, he participated in any aircraft combat missions in Vietnam.

A response from the service department regarding the Veteran's claimed stressors, dated in March 2009, noted that the Veteran's claim that he experienced mortar attacks at Korat Royal Thai Air Force Base in Thailand, resulting in dead bodies was false; there were no attacks at that base during the time the Veteran was stationed there.  The Veteran described being a crew chief and being shot at by surface-to-air missiles in 1972, but there is no entry concerning this event.  The Veteran's recollection of being in contact with Agent Orange when stationed at Korat Royal Thai Air Force Base in Thailand is not consistent with the record; there is no showing that these were stored at the Veteran's base in Thailand.  A clear preponderance of the evidence weighs against a finding that the Veteran did engage in combat with the enemy during service or that he experienced one of his claimed stressors.  The inaccuracies of his memory of events, most notably the memory of mortar attacks at Korat Royal Thai Air Force Base in Thailand, undercuts his overall credibility regarding the remaining claimed stressors.  Accordingly, his testimony that he served as a crew chief aboard aircraft in 1972, and was shot at with surface-to-air missiles while in flight, and that the plane almost crashed on several occasions (together with other claims of combat stressors) is not deemed reliable.  See 38 U.S.C.A. § 1154(b).  As the Court points out, elsewhere in the February 2010 decision in consideration of his claim of service connection for a back disability, the Board mistakenly indicated that the Veteran "likely saw combat with the enemy while serving as a crew chief on aircraft during combat missions in 1972."  The inherent inconsistency of this statement with the discussion of his PTSD and lack of corroborated stressors frustrated judicial review.  

While it is clear to the Board that corroborated stressors are not shown, in July 2010, VA amended its adjudication regulations regarding claims for service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor.  The amendment eliminates the requirement of evidence corroborating the occurrence of claimed in-service stressors related to the Veteran's fear of hostile military or terrorist activity, and provides that the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39,843 (July 13, 2010).  The amendment is intended to facilitate timely processing of these claims, and is applicable to claims pending before VA on the effective date of the final rule (July 13, 2010), as well as to claims filed after that date.

The Board is required to analyze the credibility and probative value of the evidence of record.  Under these circumstances, an examination is needed to determine whether the Veteran currently meets the criteria for a diagnosis of PTSD based on the in-service stressor(s).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2010).  

Psychiatric Disability, to include Depression 

Service treatment records at the time of the Veteran's separation examination in May 1973 include findings of depression, worry, and nervousness-all related to family problems.  No complications and no sequelae (NCNS) were noted, and no medications were required (Volume 1). 

His service personnel records indicate that the Veteran was discharge from active service in June 1973, due to maladjustive behavior (Volume 5).
 
The post-service treatment records reflect that the Veteran reported having a lot of depression when examined by VA in July 1994 (Volume 1).

The RO should arrange for the Veteran to undergo VA examination for purposes of determining whether the Veteran has a current psychiatric disability other than PTSD, that either had its onset during service or is related to his active service-to specifically include his assigned duties as an aircraft maintenance specialist in Thailand, or other incident of active service as reported by the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2010).  

TDIU Benefits

The Veteran asserts that he is totally disabled and unable to retain or maintain any gainful employment due to his service-connected disabilities.  In this case, there is conflicting evidence on this question; the Veteran's medical disability situation is complex.  Consideration is also given to the Veteran's background, including his employment and educational history.  Here, there is no opinion of record regarding the Veteran's ability to retain or maintain any gainful employment that takes into account solely his service-connected disabilities.

In essence, the parties to the joint motion agreed that the issue of service connection for a psychiatric disability, to include depression and PTSD, is inextricably intertwined with the Veteran's appeal for entitlement to TDIU benefits.  Accordingly, consideration of the TDIU issue must, therefore, be deferred.  See Moffitt v. Brown, 10 Vet. App. 214 (1997); see also 38 C.F.R. § 17.161(h) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by a VA psychiatrist to determine whether the diagnostic criteria for PTSD are met; and to identify any current psychiatric disability other than PTSD.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.

All necessary special studies or tests, to include psychological testing and evaluation, such as the Minnesota Multiphasic Personality Inventory, and the Mississippi Scale for Combat-Related PTSD, should be accomplished.  

The examiner should determine whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

For any current psychiatric disability other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that it had its onset in service or is otherwise the result of disease or injury during service, to specifically include his assigned duties as an aircraft maintenance specialist in Thailand, as reported by the Veteran. 
The examination report should include the complete rationale for all opinions expressed. The examiner should provide a rationale for the opinions.

2.  After ensuring that the requested actions are completed, the RO should re-adjudicate the claim on appeal for service connection for a psychiatric disability, to include depression and PTSD; and for entitlement to TDIU benefits.  If the benefits sought are not fully granted, the RO must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his attorney until they are notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

